Exhibit 10.81

 

LOGO [g82527g32e53.jpg]

  

Autobytel Inc.

Human Resources Department

18872 MacArthur Boulevard, Suite 200

Irvine, CA 92612-1400

Voice: (949) 862-1312

Fax: (949) 797-0428

Memo

 

 

DATE:

   March 1, 2009

TO:

   Wes Ozima

FROM:            

   Glenn Fuller – EVP, Chief Legal and Administrative Officer and Secretary

CC:

   Curt Dewalt – SVP and Chief Financial Officer

RE:

   Promotion

 

 

It is a pleasure to inform you of your promotion to VP and Controller at
Autobytel Inc. In this position you will continue to report to Curt Dewalt, SVP
and Chief Financial Officer. Following is a summary of your promotion.

 

New Position:   VP and Controller Semi-Monthly Rate:   $7,291.67 ($175,000
Approximate Annually) Effective Date:   March 1, 2009 Bonus Opportunity:        
  You shall be entitled to participate in annual incentive bonus plans, if any,
that may be adopted by the Company from time to time and that are afforded
generally to persons employed by the Company at your position level (subject to
the terms and conditions of any such annual incentive bonus plans). Should such
an annual incentive bonus plan be adopted for any annual period, your target
annual incentive bonus opportunity will be as established by the Company for
each annual period, which is anticipated to be up to 35% of your annualized
salary (i.e., 12 x Base Monthly Salary) based on achievement of objectives
specified by the Company each annual incentive bonus period (which may include
Company-wide performance objectives, divisional or department performance
objectives and/or individual performance objectives, allocated between and among
such performance objectives as the Company may determine). Specific annual
incentive bonus plan details target bonus opportunity and objectives for each
annual bonus plan period will be set forth in written documents signed by the
parties. You understand that the Company’s annual bonus plans, their structure
and components, specific target bonus opportunities and objectives, and the
achievement of objectives and payouts, if any, thereunder are subject to the
sole discretion of the Company’s Board of Directors, or a committee thereof.

Please feel free to call if you have any questions.

Best regards,

Autobytel Inc.

/s/ Glenn E. Fuller

Glenn Fuller

EVP, Chief Legal and Administrative Officer and Secretary

 



--------------------------------------------------------------------------------

LOGO [g82527ex10_82-pg001.jpg]

 

Autobytel Inc.

  

18872 MacArthur Blvd.

   <voice> 949.225.4500

Irvine, CA 92612-1400

   <fax> 949.225.4541

August 6, 2004

Wesley Ozima

9 Foxcrest

Irvine, CA 92620

Dear Wesley:

It is a pleasure to offer you the position of Director, Internal Audit at
Autobytel Inc. Please be reminded that our offer of employment is contingent
upon completion of our background check and your reviewing and accepting the
terms of our various pre-hire and new-hire documents, including the employee
handbook, the Confidentiality Agreement, the Arbitration Agreement, the
Securities Trading Policy, and the Code of Conduct and Ethics for Employees,
Officers and Directors. Following is a summary of our offer:

 

Position:    Director, Internal Audit Semi-Monthly Rate:    $5000.00
($120,000.00 Annually) Hire Date:    August 23, 2004 Stock Options:    20,000
subject to board approval Bonus Opportunity:    Target bonus opportunity is up
to 20%, on an annual basis based on achievement of specified objectives.
Specific objectives and plan details to be outlined in a separate document and
incorporated herein by reference. Bonus will be prorated based upon actual time
worked within the first year of employment.

As a condition of employment, you will be required to sign the standard Employee
Confidentiality Agreement and the Arbitration Agreement, which will apply during
your employment with the Company and thereafter. Two originals of each of these
agreements are enclosed for your review. Upon acceptance of this offer of
employment, please sign and/or date in the designated areas, and return two
signed originals of each directly to me. Hoshi Printer, Autobytel Inc.’s E.V.P.,
Chief Financial Officer, will then sign and return one complete package to you
for your records.

Enclosed you will also find information regarding our benefits package. Please
review the information, fill out as much as possible, and bring it with you on
your first day of employment. If you have any questions or concerns they will be
addressed during your new hire orientation or you may contact Terry Brennan at
(949) 862-3058.

The Immigration Reform and Control Act of 1986 requires all new associates to
provide proof of citizenship and/or right to work documentation within three
(3) days from the commencement of employment. A list of acceptable documents is
enclosed. Please bring documents to verify employment eligibility on your first
day of work.

 

Autobytel Inc.   1   Offer Letter

A u t o b y t e l . c o m    •    A u t o w e b . c o m    •    C a r S m a r t
. c o m    •    A u t o S i t e . c o m



--------------------------------------------------------------------------------

The provisions of this letter are severable which means that if any part of the
letter is legally unenforceable, the other provisions shall remain fully valid
and enforceable. This letter sets forth our complete understanding regarding the
matters addressed herein and supersedes all previous agreements or
understandings between you and the Company, whether written or oral.

Wesley, while we sincerely hope your employment relationship with Autobytel
Inc., will be mutually rewarding, we want to be clear that by our policy, your
employment is “at will” and there is no express or implied contract of
employment for a specified period of time. This means that you may resign at any
time without notice and that Autobytel Inc., may terminate your employment or
change the terms of your employment, including but not limited to your duties,
position, or compensation, at any time without cause and without notice. Our
at-will employment policy may not be changed except by an explicit written
agreement signed by both you and the President and CEO of Autobytel Inc. This
policy supersedes any prior written or oral communications to the contrary.

In addition, Autobytel requires that you comply with all terms of any employment
agreement that you may have with your current or former employer, Volt
Information Sciences, Inc. Specifically, Autobytel expects that you will comply
with any notification requirements of any agreement with Volt Information
Sciences, Inc., and Autobytel will adjust your start date accordingly to
accommodate any required notice period.

Autobytel further expects that you will comply with any confidentiality
provisions of any agreement with Volt Information Sciences, Inc. Moreover, and
regardless of whether you have a written agreement with Volt Information
Sciences, Inc., Autobytel does not want you to disclose to us or provide copies
of any confidential, proprietary or trade secret information from Volt
Information Sciences, Inc.

This offer shall expire 7 days from date of issue. Please indicate acceptance of
our offer by signing and returning the enclosed copy of this letter. By signing
this offer letter you also will be acknowledging that you are not relying on any
promises or representations other than those set forth above in deciding to
accept this conditional offer of employment. You may fax a signed copy, if you
wish, to our confidential fax at (949) 862-1324. Feel free to call if you have
questions. We look forward to having you join the Autobytel Inc., team.

 

/s/ Wesley Ozima

 

Wesley Ozima

Best regards,

Autobytel Inc.

/s/ Mark Ernst

 

Mark Ernst

V.P., Human Resources

Autobytel Inc.   2   Offer Letter